Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the neutral blade” (claim 1) is indefinite because “at least one neutral blade” was defined. It is unclear if there is a single blade or a possible plurality.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0285138 (Todorovic).
Regarding claim 1, 6, Todorovic teaches a nacelle of an aircraft turbojet engine including a nacelle rear assembly (see abstract, Fig 1-2; nacelle comprising rear assembly with thrust reverser 31), the nacelle rear assembly extending along a longitudinal central axis (central axis 1), and the nacelle rear assembly including a thrust reverser with sliding cascades (thrust reverser with sliding cascades 34), the nacelle rear assembly comprising: a sliding cowl axially mounted movable in longitudinal translation from front to back, between a closing position in which the sliding cowl provides aerodynamic continuity of the nacelle, and an opening position in which the sliding cowl opens a passage for directing an air flow coming from a cold air flow path of the nacelle (Fig 4, para 33; sliding cowl 31 moves axially from front to back; closing position shown at top of Fig 4; opening position at bottom of Fig 4); and a cascade vane comprising a plurality of blading rows each extending about the longitudinal central axis and arranged longitudinally from a first front blading row to a last rear blading row (see Fig 4 and annotated fig below; plurality of axially spaced blading rows), each blading row including at least one deflection blade of the air flow toward an outside of the nacelle rear assembly of the nacelle (each row of cascade 34 comprising a deflection blade directing air outward of the nacelle), the cascade vane being secured in displacement to the sliding cowl (see Fig 4), wherein the cascade vane includes at least one neutral blading row interposed between the last rear blading row and the sliding cowl and at least one neutral blade (annotated below; neutral blading row has a neutral blade between the cowl 31 and the last rear blading row), the at least one neutral blading row delimiting a leakage passage toward the outside of the nacelle rear assembly and a force exerted on the neutral blade by the air flow through the leakage passage is devoid of an axial component oriented backward (para 32-33, annotated figure below; neutral blading row delimits upstream wall or downstream wall of leakage passage 40 for air directed outward of the nacelle; force exerted by leakage air would be in the forward direction – e.g. devoid of backward component).

    PNG
    media_image1.png
    550
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    437
    media_image2.png
    Greyscale

Regarding claims 2-3, 5, 7-8, Todorovic further teaches the leakage passage is adapted to direct the air flow perpendicular to the longitudinal central axis (A) of the nacelle rear assembly (see Fig 2; flow 41 is perpendicular to engine axis as it exits the passage), wherein the leakage passage is delimited by a first rear face which extends radially and which belongs to the neutral blade and by a second front face which extends radially and which belongs to a blade of the last rear blading row (annotated below; passage 40 defined by the first rear face and the second front face; the wall is construed as the neutral blading row by directing air), the sliding cowl carries flaps pivotally mounted in the cold air flow path (Fig 6, para 33; flaps 43 pivot into cold flow path), between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl (opening position in Fig 6), the flaps configured to direct the air flow toward the blading rows (air flow 35 directed toward cascade 34), from the first front blading row to the last rear blading row and to limit a flow rate of the air flow passing through the neutral blading row, when the flaps are in the thrust reversal position (angle of the flaps 43 would direct flow forward of the neutral blading row, thus limiting flow through the neutral blading row), the sliding cowl includes a front end that is disposed upstream from the at least one neutral blading row and the sliding cowl includes a front end that is disposed upstream from the leakage passage (see annotated figure below; front end of the sliding cowl is upstream of the neutral blading row and the leakage passage relative to the flow of air 37).


    PNG
    media_image3.png
    481
    658
    media_image3.png
    Greyscale

Claim(s) 1, 3, 6-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0245230 (hereinafter ‘230).
Regarding claim 1, 3, 6, 10, ‘230 teaches a nacelle of an aircraft turbojet engine including a nacelle rear assembly (see abstract, Fig 1-3; nacelle comprising rear assembly with thrust reverser 30), the nacelle rear assembly extending along a longitudinal central axis (central axis 1), and the nacelle rear assembly including a thrust reverser with sliding cascades (thrust reverser with sliding cascades 32), the nacelle rear assembly comprising: a sliding cowl axially mounted movable in longitudinal translation from front to back, between a closing position in which the sliding cowl provides aerodynamic continuity of the nacelle, and an opening position in which the sliding cowl opens a passage for a redirection of an air flow coming from a cold air flow path of the nacelle (Fig 3, para 26-33; sliding cowl 30 moves axially from front to back; closing position shown in Fig 1 or 2; opening position in Fig 3); and a cascade vane comprising a plurality of blading rows each extending about the longitudinal central axis and arranged longitudinally from a first front blading row to a last rear blading row (see Fig 3; plurality of axially spaced blading rows of cascade 32), each blading row including at least one deflection blade of the air flow toward an outside of the nacelle rear assembly of the nacelle (each row of cascade comprising a deflection blade 35 directing air outward of the nacelle), the cascade vane being secured in displacement to the sliding cowl (see Fig 2-3), wherein the cascade vane includes at least one neutral blading row interposed between the last rear blading row and the sliding cowl and at least one neutral blade (annotated below; neutral blading row has a neutral blade between the cowl 30 and the last rear blading row), the at least one neutral blading row delimiting a leakage passage toward the outside of the nacelle rear assembly and a force exerted on the neutral blade by the air flow through the leakage passage is devoid of an axial component oriented backward (neutral blading row directs flow in the aft direction; force exerted by leakage air would be in the forward direction – e.g. devoid of backward component), wherein the leakage passage is delimited by a first rear face which extends radially and which belongs to the neutral blade (first rear face is the forward face of the neutral blade annotated below; the blade extends at least partially radially) and by a second front face which extends radially and which belongs to a blade of the last rear blading row (last rear blading row has a rear face – the second front face – that extends at least partially radially and which delimits part of the leakage passage), wherein the first rear face is parallel to the second front face (Fig 3, para 29; curvature of the vane 36 matches the curvature of the element 34, and are therefore parallel).

    PNG
    media_image4.png
    585
    378
    media_image4.png
    Greyscale

Regarding claim 7-8, ‘230 teaches the sliding cowl includes a front end that is disposed upstream from the at least one neutral blading row and the sliding cowl includes a front end that is disposed upstream from the leakage passage (see annotated figure below; front end of the sliding cowl is upstream of the neutral blading row and the leakage passage relative to the flow of air 45).

    PNG
    media_image5.png
    455
    522
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic in view of US 2018/0087474 (Chuck).
Regarding claim 1-3, 5-6, Todorovic teaches a nacelle of an aircraft turbojet engine including a nacelle rear assembly (see abstract, Fig 1-2; nacelle comprising rear assembly with thrust reverser 31), the nacelle rear assembly extending along a longitudinal central axis (central axis 1), and the nacelle rear assembly including a thrust reverser with sliding cascades (thrust reverser with sliding cascades 34), the nacelle rear assembly comprising: a sliding cowl axially mounted movable in longitudinal translation from front to back, between a closing position in which the sliding cowl provides aerodynamic continuity of the nacelle, and an opening position in which the sliding cowl opens a passage for a redirection of an air flow coming from a cold air flow path of the nacelle (Fig 4, para 33; sliding cowl 31 moves axially from front to back; closing position shown at top of Fig 4; opening position at bottom of Fig 4); and a cascade vane comprising a plurality of blading rows each extending about the longitudinal central axis and arranged longitudinally from a first front blading row to a last rear blading row (see Fig 4 and annotated fig below; plurality of axially spaced blading rows), each blading row including at least one deflection blade of the air flow toward an outside of the nacelle rear assembly of the nacelle (each row of cascade 34 comprising a deflection blade directing air outward of the nacelle), the cascade vane being secured in displacement to the sliding cowl (see Fig 4), wherein the cascade vane includes at least one neutral blading row interposed between the last rear blading row and the sliding cowl and at least one neutral blade (annotated below; neutral blading row has a neutral blade between the cowl 31 and the last rear blading row), the at least one neutral blading row delimiting a leakage passage toward the outside of the nacelle rear assembly and a force exerted on the neutral blade by the air flow through the leakage passage is devoid of an axial component oriented backward (para 32-33, annotated figure below; neutral blading row delimits upstream wall or downstream wall of leakage passage 40 for air directed outward of the nacelle; force exerted by leakage air would be in the forward direction – e.g. devoid of backward component).

    PNG
    media_image1.png
    550
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    437
    media_image2.png
    Greyscale

Todorovic further teaches the leakage passage is adapted to direct the air flow perpendicular to the longitudinal central axis (A) of the nacelle rear assembly (see Fig 2; flow 41 is perpendicular to engine axis), wherein the leakage passage is delimited by a first rear face which extends radially and which belongs to the neutral blade and by a second front face which extends radially and which belongs to a blade of the last rear blading row (annotated below; passage 40 defined by the first rear face and the second front face; the wall is construed as the neutral blading row by directing air), the sliding cowl carries flaps pivotally mounted in the cold air flow path (Fig 6, para 33; flaps 43 pivot into cold flow path), between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl (opening position in Fig 6), the flaps configured to direct the air flow toward the blading rows (air flow 35 directed toward cascade 34), from the first front blading row to the last rear blading row and to limit a flow rate of the air flow passing through the neutral blading row, when the flaps are in the thrust reversal position (angle of the flaps 43 would direct flow forward of the neutral blading row, thus limiting flow through the neutral blading row).

    PNG
    media_image6.png
    464
    437
    media_image6.png
    Greyscale

Todorovic teaches the claim limitations as discussed above. However, even if Todorovic was not construed as teaching the directing the air flow perpendicular to the central axis, Chuck teaches that vanes may be arranged to direct the air flow perpendicular to the longitudinal central axis of the nacelle rear assembly (Fig 6A, para 3, 31, 32). It would have been obvious to one of ordinary skill in the art at the time of filing to make the leakage passage adapted to direct the air flow perpendicular to the longitudinal central axis of the nacelle rear assembly, in order to flow a greater amount of air through the leakage passage and reduce weight, as taught by Chuck. When the combination is made, the neutral blading row and/or the second front face of the last rear blading row would be oriented orthogonal to the axis, directing flow perpendicular to the axis, as taught by Chuck.

Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic in view of US 2016/0131079 (hereinafter ‘079).
Regarding claim 4, 9, Todorovic fails to teach the sliding cowl including a front overhang which extends longitudinally to radially cap, at least in part, the leakage passage. However, ‘079 teaches a leakage passage (43, annotated below) and a sliding cowl having a front overhang which radially caps, in part, the leakage passage (annotated below; sliding cowl 30; the curvature of the wall creates a “front overhang”, which is similar to the overhang taught by the present application), and wherein the air flow through the leakage passage is first directed upstream toward a front end of the front overhang and then outside the sliding cowl (front overhang would direct air in the upstream direction and then outside the sliding cowl). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a front overhang which extends longitudinally to radially cap, at least in part, the leakage passage, wherein the air flow through the leakage passage is first directed upstream toward a front end of the front overhang and then outside the sliding cowl, as taught by ‘079. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a front overhang which extends longitudinally to radially cap, at least in part, the leakage passage and which directs air upstream toward a front end of the front overhang and then outside the sliding cowl yields predictable results.

    PNG
    media_image7.png
    251
    511
    media_image7.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic in view of US 2016/0222917 (Segat).
Regarding claim 5, Todorovic further teaches the claim limitations as discussed above. However, even if Todorovic was not construed as teaching the claim, Segat teaches that it was well known in the art to provide flaps pivotally mounted in the cold air flow path (Fig 2, 4, para 69; flaps 32 pivot into cold flow path), between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl (opening position in Fig 4), the flaps configured to direct the air flow toward the blading rows (air flow directed toward cascade 22), from the first front blading row to the last rear blading row and to limit a flow rate of the air flow passing through the neutral blading row, when the flaps are in the thrust reversal position (flaps 32 limits air aft of the last blading row, and thus would limit air through the neutral blading row as shown in Fig 4). It would have been obvious to one of ordinary skill in the art at the time of filing to provide flaps pivotally mounted in the cold air flow path, between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl, the flaps configured to direct the air flow toward the blading rows, from the first front blading row to the last rear blading row and to limit a flow rate of the air flow passing through the neutral blading row, when the flaps are in the thrust reversal position, as taught by Segat. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing flaps pivotally mounted in the cold air flow path, between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl, the flaps configured to direct the air flow toward the blading rows, from the first front blading row to the last rear blading row and to limit a flow rate of the air flow passing through the neutral blading row, when the flaps are in the thrust reversal position yields predictable results.
Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that the “alleged ‘neutral blading row’ in Todorovic, being a front edge of the cowling, is an integral part of the sliding cowling and thus cannot be interposed between the last rear blading row and the sliding cowl as required in Claim 1”, Examiner respectfully disagrees. It was known in the art that “blades” may be made integral with some other element and still be considered a separate element (see for example US 2018/0283179 para 34; blades 46 are integral with disc 44; blade and disc are separate elements nonetheless). The neutral blade of Todorovic, as annotated, is considered a blade because it has a broad, flat, flow directing surface (blade is defined as “something resembling the blade of a leaf: such as the broad flat or concave part of a machine that comes into contact with the material to be moved; or a broad flat body part” by Merriam Webster).
With regards to Applicant’s argument that “the air passage 40 of Todorovic is inclined and thus the force exerted by the leakage air has an axial component backward”, Examiner respectfully disagrees. Figure 4 of Todorovic shows that the leakage passage is angled rearwardly, and thus the walls of the neutral blade direct flow in the rearward direction, which means that the force exerted on the blade would be in the forward direction. It is noted that Applicant’s definition of “force exerted” appears to be limited strictly to force exerted by a change in direction of the flow caused directly by the neutral blade (the pressure of the air in Applicant’s own invention inside leakage passage 66 would exert a force rearwardly on the neutral blade 64; in Applicant’s invention, airflow enters the leakage passage flowing in the rearward direction, and then contacts the neutral blade 64; if this can be construed as a force “devoid of an axial component oriented backward”, then so too is Todorovic’s; if it is Applicant’s contention that there is zero force exerted on the neutral blade by any attribute of the leakage flow, the claim would be subject to a 112, 1st paragraph enablement rejection, and/or written description rejection). Under this limited definition, Todorovic’s neutral blade meets the claim.
With regards to Applicant’s argument that “rear edge of the engine cowling 30 does not belong to a blade of the last rear blading row”, Examiner respectfully notes that the last rear blading row and the second front face, as annotated, are part of the same element, and are coupled, and thus meets the claim. It is unclear whether or not the second front face and last rear blading row are integral with the cowling 30, but whether or not it is, the claim is met because the front face and the last rear blading row are connected, and thus the front face is construed as “belonging” to the last rear blading row.
With regards to Applicant’s argument that in ‘230, “the flow stator vane will cause the air flow to flow in a curved path, resulting in a force exerted on the neutral blade to have an axial component oriented backward”, Examiner respectfully disagrees. The neutral blade of ‘230 directs flow in the rearward direction, and therefore the flow exerts a force on the neutral blade that is in the forward direction (devoid of a component backward). It is noted that Applicant’s definition of “force exerted” appears to be limited strictly to force exerted by a change in direction of the flow caused directly by the neutral blade (the pressure of the air in Applicant’s own invention inside leakage passage 66 would exert a force rearwardly on the neutral blade 64; in Applicant’s invention, airflow enters the leakage passage flowing in the rearward direction, and then contacts the neutral blade 64; if this can be construed as a force “devoid of an axial component oriented backward”, then so too is ‘230’s; if it is Applicant’s contention that there is zero force exerted on the neutral blade by any attribute of the leakage flow, the claim would be subject to a 112, 1st paragraph enablement rejection, and/or written description rejection). Under this limited definition, ‘230’s neutral blade meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741